Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submissions filed on 1/20/2021, 3/4/2021 and 3/10/2021 has been entered.
Response to Amendment
In response to the RCE received on 1/20/2021, and the IDS submitted 1/20/2021, 3/4/2021, and 3/10/2021:
Claims 1-25 are pending in the current application. 
The previous prior art rejections are overcome in light of the below amendment and arguments. 
IDS submitted 1/20/2021, 3/4/2021, and 3/10/2021 have been considered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grant Ehrlich on 10/16/2020.

The application has been amended as follows: 
Claim 1. (amended) A composite cathode active material, comprising:
a secondary particle comprising
a plurality of primary particles comprising a lithium transition metal oxide having a layered crystal structure; and
a coating layer disposed on a surface of the secondary particle and between primary particles of the plurality of primary particles, 
wherein the coating layer comprises a compound having a spinel crystal structure, and 
wherein the coating layer comprises a compound represented by Formula 1: 
Formula 1 
LixCoaMebO4+δ
wherein, in Formula 1, Me is a Group 2 element, a Group 12 element, a Group 13 element, or a combination thereof, and
wherein 1.0 ≤x≤ 1.1, 0 <a< 2, 0.4 ≤b≤ 1.6 

Claim 5. (amended) The composite cathode active material of claim 1, wherein the compound represented by Formula 1 is LixCoaAlbO4+δ, LixCoaZnbO4+δ, LixCoaMgbO4+δ xCoaGabO4+δ, LixCoaCabO4+δ, LixCoaBabO4+δ, wherein 1.0 ≤x≤ 1.1, 0 <a< 2, 0.4 ≤b≤ 1.6 

Claim 23. (amended) A method of preparing a composite cathode active material of claim 1, the method comprising:
obtaining a lithium transition metal oxide comprising a layered crystal structure;
mixing the lithium transition metal oxide having a layered crystal structure with a precursor of a compound represented by Formula 1 having a spinel structure, 
Formula 1
LixCoaMebO4+δ
wherein, in Formula 1, Me is a Group 2 element, a Group 12 element, a Group 13 element, or a combination thereof, and
wherein 1.0 ≤x≤ 1.1, 0 <a< 2, 0.4 ≤b≤ 1.6 
drying the composite cathode active material composition; and 
heat-treating the dried composite cathode active material composition at a temperature in a range of about 400°C to about 1000°C in an oxidizing gas atmosphere to prepare the composite cathode active material.


Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone, or in combination, appears to teach, suggest, or render obvious the inventions of claims 1 -25. 

LixCoaMebO4+δ
wherein, in Formula 1, Me is a Group 2 element, a Group 12 element, a Group 13 element, or a combination thereof, and wherein 1.0 ≤x≤ 1.1, 0 <a< 2, 0.4 ≤b≤ 1.6 
The closest prior art includes Lee et al. (US 2002/0076613). Lee teaches LiCo0.95Al0.05O4 -coated LiCoO-2 (P52); however, Lee does not teach a formula which would teach a range of the Al to fall within 0.4 to 1.6. Furthermore, there is no other prior art of record, alone or in combination that appears to teach, suggest or render obvious independent claim 1 in light of Formula 1. 
Ofer et al. (US 2014/0197357) teaches a lithium transition metal oxide having a layered structure (P7. 14) with a coating layer such as LiCoO2 (P68).
Gogyo et al. (US 2019/0190063) teaches a spinel positive electrode active material of the formula: LixCoyM11-yOz where M1 represents at least one of Na, Mg, Sc, Y, Mn, Fe, Cu, Zn, Al, Cr, Pb, Sb, V and B, 0<x≤1.2, 0≤y≤0.9 and 2.0≤z≤2.3 which can be substituted for other lithium oxide complexes such as LixCoO2 (P54). Gogyo does not teach or suggest why a skilled artisan would be more inclined to choose one of the listed group 2, 12 or 13 elements, nor would the compound have the proper composition when the oxygen has a subscript of 4.
Sun et al. (US 2015/0357638) teaches a coating od DpJqOr where "D' is selected from a group consisting of P. Zr, Sc. Y. Li, Na, K, Rb, Mg, Ca, Sr., Ba, La, Ti, V, Nb, Cr, Mo, W, Mn, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, B, Al. Ga, In, Si, Ge. Sn, Pb. As, Sb, Bi, 
Johnson et al. (US 2003/0180615) teaches a positive electrode active material with a spinel structure coating of the formula Li-1+yM2O4 where 0<y≤1 and M can be H, Li, Mg, Co, Ti, or Al (claim 1 and 3). There is no suggestion for a skilled artisan to choose a combination of the Formula 1 compounds of instant claim and Johnson teaches using Ti and Mn in each preferred embodiment (claims 8-10)
Therefore, the references fail to teach or suggest, alone or in combination, the particulars of independent claim 1, more specifically Formula 1, and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of independent claim 1. Claims 2-25 depend on claim 1, and therefore they are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729